Exhibit 10.1
Execution Copy
SUPPORT AGREEMENT
     This SUPPORT AGREEMENT, dated as of June 15, 2011 (this “Agreement”), is by
and among Energy Transfer Equity, L.P., a Delaware limited partnership
(“Parent”), Sigma Acquisition Corporation, a Delaware corporation and direct
wholly owned subsidiary of Parent (“Merger Sub,” and together with Parent, the
“Parent Parties”), George L. Lindemann, Dr. Frayda B. Lindemann, George L.
Lindemann, Jr., Adam M. Lindemann, Sloan Lindemann Barnett, and Eric D.
Herschmann (the “Stockholders”).
RECITALS:
     WHEREAS, concurrently with the execution of this Agreement, the Parent
Parties and Southern Union Company, a Delaware corporation (the “Company”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”), pursuant to which, among other things, Merger Sub will
merge with and into the Company (the “Merger”), with the Company as the
surviving entity, and each share of common stock of the Company (“Company Common
Stock”) will be converted into the right to receive the merger consideration
specified therein; and
     WHEREAS, as of the date hereof, each Stockholder is the record and
beneficial owner in the aggregate of, and has the right to vote and dispose of,
the number of shares of Company Common Stock set forth opposite such
Stockholder’s name on Schedule I hereto; and
     WHEREAS, as a material inducement to the Parent Parties to enter into the
Merger Agreement, the Parent Parties have required that the Stockholders agree,
and each Stockholder has agreed, to enter into this agreement and abide by the
covenants and obligations with respect to the Covered Shares (as hereinafter
defined) set forth herein.
     NOW THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE 1
GENERAL
     Section 1.1 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.
     “Company Entity” means each of the Company and its Subsidiaries.
     “Covered Shares” means, with respect to each Stockholder, such
Stockholder’s Existing Shares, together with any shares of Company Common Stock
that such Stockholder acquires, either beneficially or of record, on or after
the date hereof, including any shares of Company Common Stock received as
dividends, as a result of a split, reverse split, combination, merger,
consolidation, reorganization, reclassification, recapitalization or similar
transaction or upon

- 1 -



--------------------------------------------------------------------------------



 



exercise of any option, warrant or other security or instrument exercisable,
convertible or exchangeable into shares of Company Common Stock.
     “Existing Shares” means, with respect to each Stockholder, all shares of
Company Common Stock owned, either beneficially or of record, by such
Stockholder on the date of this Agreement.
     “Permitted Transfer” means a Transfer by a Stockholder (or an Affiliate
thereof) to an Affiliate of such Stockholder, provided that such transferee
Affiliate agrees in writing to assume all of such transferring Stockholder’s
obligations hereunder in respect of the Covered Shares subject to such Transfer
and to be bound by, and comply with, the terms of this Agreement, with respect
to the Covered Shares subject to such Transfer, and all other Covered Shares
owned beneficially or of record from time to time by such transferee Affiliate,
to the same extent as such Stockholder is bound hereunder.
     “Transfer” means, directly or indirectly, to sell, transfer, assign or
otherwise dispose of (whether by merger or consolidation (including by
conversion into securities or other consideration as a result of such merger or
consolidation), by tendering into any tender or exchange offer, by testamentary
disposition, by operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the voting of or sale, transfer, conversion,
assignment or other disposition of (whether by merger or consolidation
(including by conversion into securities or other consideration as a result of
such merger or consolidation), by tendering into any tender or exchange offer,
by testamentary disposition, by operation of law or otherwise).
ARTICLE 2
VOTING
     Section 2.1 Agreement to Vote Covered Shares. Each Stockholder hereby
irrevocably and unconditionally agrees that, during the term of this Agreement,
at any meeting of the stockholders of the Company, however called, including any
adjournment or postponement thereof, and in connection with any written consent
of the stockholders of the Company (or any class or subdivision thereof), the
Stockholder shall, in each case to the fullest extent that the Covered Shares
are entitled to vote thereon or consent thereto:
     (a) appear at each such meeting or otherwise cause its Covered Shares to be
counted as present thereat for purposes of calculating a quorum; and
     (b) vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent covering, all of the Covered Shares:
     (i) in favor of the approval or adoption of, or consent to, the Merger
Agreement, any transactions contemplated by the Merger Agreement and any other
action reasonably requested by Parent in furtherance thereof submitted for the
vote or written consent of stockholders of the Company;

- 2 -



--------------------------------------------------------------------------------



 



     (ii) against the approval or adoption of (A) any Acquisition Proposal or
any other action, agreement, transaction or proposal made in opposition to the
approval of the Merger Agreement or inconsistent with the Merger and the other
transactions contemplated by the Merger Agreement, or (B) any action, agreement,
transaction or proposal that is intended, or would reasonably be expected, to
result in a material breach of any covenant, agreement, representation, warranty
or any other obligation of the Company Parties contained in the Merger Agreement
or of such Stockholder contained in this Agreement; and
     (iii) against any action, agreement, transaction or proposal that is
intended, would reasonably be expected, or the result of which would reasonably
be expected, to materially impede, interfere with, delay, postpone, discourage,
frustrate the purposes of or adversely affect the Merger or the other
transactions contemplated by the Merger Agreement, including but not limited to
the following actions (other than the Merger and the other transactions
contemplated by the Merger Agreement and actions requested or expressly
permitted by Parent): (A) any extraordinary corporate transaction, such as a
merger, consolidation or other business combination involving a Company Entity;
(B) a sale, lease or transfer of a material amount of assets of a Company
Entity, or a reorganization, recapitalization, dissolution, liquidation or
winding up of a Company Entity; (C) (1) any change in a majority of persons who
constitute the Board of Directors of the Company as of the date hereof, except
for changes requested or expressly permitted by Parent, (2) any change in the
present capitalization of the Company or any amendment to any charter, bylaws,
limited liability company agreement, limited partnership agreement or other
company constituent document of any Company Entity, or (3) any other material
change in a Company Entity’s organizational structure or business.
     Section 2.2 No Inconsistent Agreements. Each Stockholder hereby represents,
covenants and agrees that, except for this Agreement, such Stockholder (a) has
not entered into, and shall not enter into at any time while this Agreement
remains in effect, any voting agreement or voting trust with respect to its
Covered Shares, (b) has not granted, and shall not grant at any time while this
Agreement remains in effect, a proxy, consent or power of attorney with respect
to its Covered Shares (except pursuant to Section 2.3 hereof) and (c) has not
taken and shall not take any action that would make any representation or
warranty of such Stockholder contained herein untrue or incorrect in any
material respect or have the effect of preventing or disabling such Stockholder
from performing in any material respect any of its obligations under this
Agreement.
     Section 2.3 Proxy. In order to secure the obligations set forth herein,
each Stockholder hereby irrevocably appoints Parent, or any nominee thereof,
with full power of substitution and resubstitution, as its true and lawful proxy
and attorney-in-fact, in the event that such Stockholder does not comply with
its obligations in Section 2.1, to vote or execute written consents with respect
to such Stockholder’s Covered Shares in accordance with Section 2.1 hereof and
with respect to any proposed postponements or adjournments of any meeting of the
stockholders of the Company at which any of the matters described in Section 2.1
hereof are to be considered. Each Stockholder hereby affirms that this proxy is
coupled with an interest and

- 3 -



--------------------------------------------------------------------------------



 



shall be irrevocable, except upon termination of this Agreement, and such
Stockholder will take such further action or execute such other instruments as
may be necessary to effectuate the intent of this proxy and hereby revokes any
proxy previously granted by such Stockholder with respect to any of its Covered
Shares. Parent may terminate this proxy with respect to any Stockholder at any
time at its sole election by written notice provided to such Stockholder.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Representations and Warranties of the Stockholders. Each
Stockholder (except to the extent otherwise provided herein) hereby represents
and warrants to the Parent Parties, severally for itself and with respect to its
Covered Shares only, and not jointly with the other Stockholders or with respect
to the Covered Shares of any other Stockholder, as follows:
     (a) Organization; Authorization; Validity of Agreement; Necessary Action.
Such Stockholder has the requisite power and authority and/or capacity to
execute and deliver this Agreement and to carry out its obligations hereunder.
The execution and delivery by such Stockholder of this Agreement and the
performance by it of the obligations hereunder have been duly and validly
authorized by such Stockholder and no other actions or proceedings are required
on the part of such Stockholder to authorize the execution and delivery of this
Agreement or the performance by such Stockholder of its obligations hereunder.
This Agreement has been duly executed and delivered by such Stockholder and,
assuming the due authorization, execution and delivery of this Agreement by the
Parent Parties, constitutes a legal, valid and binding agreement of such
Stockholder, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles.
     (b) Ownership. Such Stockholder is the record and beneficial owner of, and
has good title to, its Existing Shares, free and clear of any Liens, except as
may be provided for in this Agreement. All of such Stockholder’s Covered Shares
from the date hereof through and on the Closing Date will be beneficially or
legally owned by such Stockholder, except in the case of a Permitted Transfer of
any Covered Shares (in which case this representation shall, with respect to
such Covered Shares, be made by the transferee of such Covered Shares). Except
as provided for in this Agreement, such Stockholder has and will have at all
times through the Closing Date sole voting power (including the right to control
such vote as contemplated herein), sole power of disposition, sole power to
issue instructions with respect to the matters set forth in Article 2 hereof,
and sole power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of such Stockholder’s Existing Shares and with
respect to all of such Stockholder’s Covered Shares at any time through the
Closing Date, except in the case of a Permitted Transfer (in which case this
representation shall, with respect to such Covered Shares, be made by the
transferee of such Covered Shares). Such Stockholder does not, directly or
indirectly, legally or beneficially own or have any option, warrant or other
right to acquire any securities of a Company Entity that are or may by their
terms become entitled to vote or any securities that are convertible or

- 4 -



--------------------------------------------------------------------------------



 



exchangeable into or exercisable for any securities of a Company Entity that are
or may by their terms become entitled to vote, nor is such Stockholder subject
to any contract, agreement, arrangement, understanding or relationship, other
than this Agreement, that obligates it to vote, acquire or dispose of any
securities of a Company Entity.
     (c) No Violation. Neither the execution and delivery of this Agreement by
such Stockholder nor its performance of its obligations under this Agreement
will (i) result in a violation or breach of, or conflict with any provisions of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination or
cancellation of, or give rise to a right of purchase under, or result in the
creation of any Lien (other than under this Agreement) upon any of the
properties, rights or assets (including but not limited to its Existing Shares)
owned by such Stockholder under, any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, deed of trust, license, contract, lease,
agreement or other instrument or obligation of any kind to which such
Stockholder is a party or by which it or any of its respective properties,
rights or assets may be bound, (ii) violate any Law applicable to such
Stockholder or any of its properties, rights or assets, or (iii) result in a
violation or breach of or conflict with its organizational and governing
documents, except in the case of clause (i) as would not reasonably be expected
to prevent or materially delay the ability of such Stockholder to perform its
obligations hereunder.
     (d) Consents and Approvals. No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Entity is
necessary to be obtained or made by such Stockholder in connection with its
execution, delivery and performance of this Agreement, except for any reports
under Sections 13(d) and 16 of the Exchange Act as may be required in connection
with this Agreement and the transactions contemplated hereby.
     (e) Reliance by Parent. Such Stockholder understands and acknowledges that
the Parent Parties are entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement and the representations,
warranties, covenants and obligations of such Stockholder contained herein.
     (f) Adequate Information. Such Stockholder acknowledges that it is a
sophisticated party with respect to its Covered Shares and has adequate
information concerning the business and financial condition of the Company to
make an informed decision regarding the transactions contemplated by this
Agreement and has, independently and without reliance upon any of the Parent
Parties and based on such information as such Stockholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
Such Stockholder acknowledges that no Parent Party has made or is making any
representation or warranty, whether express or implied, of any kind or character
except as expressly set forth in this Agreement.
     Section 3.2 Representations and Warranties of Parent. Parent hereby
represents and warrants to each Stockholder that the execution and delivery of
this Agreement by Parent and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
board of directors of the general partner of Parent. The Parent

- 5 -



--------------------------------------------------------------------------------



 



Parties acknowledge that no Stockholder has made and no Stockholder is making
any representation or warranty of any kind except as expressly set forth in this
Agreement.
ARTICLE 4
OTHER COVENANTS
     Section 4.1 Prohibition on Transfers, Other Actions.
     (a) Each Stockholder hereby agrees, except for a Permitted Transfer, not to
(i) Transfer any of the Covered Shares, beneficial ownership thereof or any
other interest therein, (ii) enter into any agreement, arrangement or
understanding, or take any other action, that violates or conflicts with, or
would reasonably be expected to violate or conflict with, or would reasonably be
expected to result in or give rise to a violation of or conflict with, such
Stockholder’s representations, warranties, covenants and obligations under this
Agreement, or (iii) take any action that would restrict or otherwise affect such
Stockholder’s legal power, authority and right to comply with and perform its
covenants and obligations under this Agreement. Any Transfer in violation of
this provision shall be null and void.
     (b) Each Stockholder agrees that if it attempts to Transfer (other than a
Permitted Transfer), vote or provide any other Person with the authority to vote
any of the Covered Shares other than in compliance with this Agreement, such
Stockholder shall unconditionally and irrevocably (during the term of this
Agreement) instruct the Company to not, (i) permit any such Transfer on its
books and records, (ii) issue a book-entry interest or a new certificate
representing any of the Covered Shares, or (iii) record such vote unless and
until such Stockholder has complied in all respects with the terms of this
Agreement.
     (c) Each Stockholder agrees that it shall not, and shall cause each of its
controlled Affiliates to not, become a member of a “group” (as that term is used
in Section 13(d) of the Exchange Act) that such Stockholder or such Affiliate is
not currently a part of and that has not been disclosed in a filing with the SEC
prior to the date hereof (other than as a result of entering into this
Agreement) for the purpose of opposing or competing with the transactions
contemplated by the Merger Agreement.
     (d) Each Stockholder agrees not to knowingly take any action that would
make any of its representations or warranties contained herein untrue or
incorrect in any material respect or would reasonably be expected to have the
effect of preventing, impeding or interfering with or adversely affecting in any
material respect its performance of its obligations under or contemplated by
this Agreement.
     Section 4.2 Further Assurances. Each of the parties hereto agrees that it
will use its reasonable best efforts to do all things reasonably necessary to
effectuate this Agreement.
     Section 4.3 Waiver of Appraisal Rights and Claims. Each Stockholder hereby
waives any and all rights of appraisal or rights to dissent from the
consummation of the Merger and any transactions contemplated by the Merger
Agreement.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE 5
NO SOLICITATION
     Section 5.1 No Solicitation. Prior to the termination of this Agreement,
each Stockholder shall not, and shall cause its officers, employees, legal
counsel, financial advisors, agents and other representatives (collectively,
“Representatives”) not to, directly or indirectly (a) solicit or initiate, or
knowingly encourage or facilitate, any Acquisition Proposal or any inquiries
regarding the submission of any Acquisition Proposal, (b) participate in any
discussions or negotiations regarding, or furnish any third party any
confidential information regarding the Company or its Subsidiaries in response
to or in connection with any Acquisition Proposal, or (c) enter into any
agreement with respect to any Acquisition Proposal or approve or resolve to
approve any Acquisition Proposal; provided, however, notwithstanding anything in
this Agreement to the contrary, prior to obtaining the Company Stockholder
Approval, the restrictions set forth in this Section 5.1 shall not apply to the
Stockholders and their Representatives, including in their capacity as
beneficial owners of the Covered Shares, to the extent that the Company and its
Subsidiaries, and its and their Representatives, are permitted by the terms of
Section 5.4(a) of the Merger Agreement to take such actions. Each Stockholder
shall, and shall cause its Representatives to, immediately cease and cause to be
terminated all existing discussions or negotiations with any third party
conducted prior to the date of this Agreement with respect to any Acquisition
Proposal.
     Notwithstanding any provision in this Agreement to the contrary, the
Stockholders have entered into this Agreement solely in their capacity as the
beneficial owners of the Covered Shares, and nothing herein shall limit or
effect any actions taken by any Stockholder or Representative of a Stockholder
in such Stockholder’s or such Representative’s capacity as a director or officer
of the Company. In addition, for purposes of this Agreement, the Company shall
be deemed not to be an Affiliate of any of the Stockholders, and any officer,
director, employee, agent or advisor of the Company (in each case, in their
capacities as such), shall be deemed not to be a Representative of a
Stockholder.
ARTICLE 6
MISCELLANEOUS
     Section 6.1 Termination. This Agreement shall remain in effect until the
earliest to occur of (a) the Effective Time, (b) a Change of Recommendation in
connection with an Intervening Event pursuant to Section 5.4 of the Merger
Agreement, or (c) the valid termination of the Merger Agreement in accordance
with its terms (including after any extension thereof), in which case this
Agreement shall terminate and be of no further force and effect with respect to
all parties hereto. The Parent may terminate this Agreement with respect to all
or any portion of any Stockholder’s Covered Shares by delivering a written
notice to such Stockholder stating the portion of such Stockholder’s Covered
Shares with respect to which this Agreement is terminated (in which case such
Stockholder’s obligations hereunder shall terminate only with respect to the
portion of its Covered Shares so identified). Nothing in this Section 6.1 and no
termination of this Agreement shall relieve or otherwise limit any party of
liability for any breach of this Agreement occurring prior to such termination.

- 7 -



--------------------------------------------------------------------------------



 



     Section 6.2 No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in any Parent Party any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Shares. All rights,
ownership and economic benefit relating to the Covered Shares of any Stockholder
shall remain vested in and belong to such Stockholder, and Parent shall have no
authority to direct such Stockholder in the voting or disposition of any of its
Covered Shares, except as otherwise provided herein.
     Section 6.3 Publicity. Each Stockholder hereby permits Parent and the
Company to include and disclose in the Proxy Statement, and in such other
schedules, certificates, applications, agreements or documents as such entities
reasonably determine to be necessary or appropriate in connection with the
consummation of the Merger and the transactions contemplated by the Merger
Agreement such Stockholder’s identity and ownership of the Covered Shares and
the nature of such Stockholder’s commitments, arrangements and understandings
pursuant to this Agreement. Parent and the Company hereby permit each
Stockholder to disclose this Agreement and the transactions contemplated by the
Merger Agreement in any reports required to be filed by such Stockholder or any
of its Affiliates under Sections 13(d) and 16 of the Exchange Act.
     Section 6.4 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given when delivered personally or by
facsimile or email (upon telephonic confirmation of receipt) or on the first
Business Day following the date of dispatch if delivered by a recognized next
day courier service. All notices hereunder shall be delivered as set forth below
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice:
     If to Parent or Merger Sub, to:
      
Energy Transfer Equity, L.P.
3738 Oak Lawn Avenue
Dallas, TX 75219
Attention: John McReynolds
Facsimile: (214) 981-0706
Email: tom.mason@energytransfer.com
     with a copy (which shall not constitute notice) to:
      
Latham & Watkins LLP
717 Texas Avenue, 16th Floor
Houston, Texas 77002
Attention: William N. Finnegan, Esq.
                   Sean T. Wheeler, Esq.
Fax: 713-546-5401
Email: bill.finnegan@lw.com
           sean.wheeler@lw.com
If to any Stockholder, to the address set forth below such Stockholder’s name on
Schedule I hereto.

- 8 -



--------------------------------------------------------------------------------



 



     Section 6.5 Interpretation. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement is the product of negotiation
by the parties having the assistance of counsel and other advisers. It is the
intention of the parties that this Agreement not be construed more strictly with
regard to one party than with regard to the others.
     Section 6.6 Counterparts. This Agreement may be executed by facsimile and
in counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
     Section 6.7 Entire Agreement. This Agreement and, solely to the extent of
the defined terms referenced herein, the Merger Agreement, together with the
schedule annexed hereto, embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written and oral, that may have related to the subject matter hereof in
any way.
     Section 6.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
     (a) THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY AND ALL DISPUTES BETWEEN THE PARTIES UNDER OR RELATING TO
THIS AGREEMENT OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION, WHETHER
IN CONTRACT, TORT OR OTHERWISE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REFERENCE TO SUCH STATE’S
PRINCIPLES OF CONFLICTS OF LAW). THE DELAWARE COURT OF CHANCERY (AND IF THE
DELAWARE COURT OF CHANCERY SHALL BE UNAVAILABLE, ANY DELAWARE STATE COURT AND
THE FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE STATE OF
DELAWARE) WILL HAVE EXCLUSIVE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN THE
PARTIES HERETO, WHETHER IN LAW OR EQUITY, BASED UPON, ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED
HEREBY OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION, WHETHER IN
CONTRACT, TORT OR OTHERWISE. EACH OF THE PARTIES IRREVOCABLY CONSENTS TO AND
AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
DISPUTE, IRREVOCABLY CONSENTS TO THE SERVICE OF THE SUMMONS AND COMPLAINT AND
ANY OTHER PROCESS IN ANY OTHER ACTION OR PROCEEDING RELATING TO THE

- 9 -



--------------------------------------------------------------------------------



 



TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON BEHALF OF ITSELF OR ITS
PROPERTY, BY DELIVERY IN ANY METHOD CONTEMPLATED BY SECTION 6.4 HEREOF OR IN ANY
OTHER MANNER AUTHORIZED BY LAW, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM
THAT (i) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH
COURTS, (ii) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL
PROCESS ISSUED BY SUCH COURTS OR (iii) ANY LITIGATION COMMENCED IN SUCH COURTS
IS BROUGHT IN AN INCONVENIENT FORUM.
     (b) THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY PROCEEDING,
LITIGATION OR COUNTERCLAIM BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. IF THE SUBJECT MATTER OF
ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY TO
THIS AGREEMENT SHALL PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH
LAWSUIT ANY CLAIM BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. FURTHERMORE, NO PARTY TO THIS AGREEMENT SHALL SEEK TO CONSOLIDATE ANY
SUCH ACTION IN WHICH A JURY TRIAL CANNOT BE WAIVED.
     Section 6.9 Amendment; Waiver. The obligations of any Stockholder hereunder
may not be modified or amended except by an instrument in writing signed by
Parent and by each Stockholder with respect to which such modification or
amendment will be effective. Each party may waive any right of such party
hereunder by an instrument in writing signed by such party and delivered to the
party benefiting from such waiver. No amendment or waiver shall be permitted or
effective without the prior written consent of the Company.
     Section 6.10 Remedies. The parties hereto agree that money damages would
not be a sufficient remedy for any breach of this Agreement and that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is hereby agreed that, prior to the valid termination of this
Agreement pursuant to Section 6.1 hereof, the parties hereto shall be entitled
to specific performance and injunctive or other equitable relief as a remedy for
any such breach, to prevent breaches of this Agreement, and to specifically
enforce compliance with this Agreement. In connection with any request for
specific performance or equitable relief, each of the parties hereto hereby
waives any requirement for the security or posting of any bond in connection
with such remedy. Such remedy shall not be deemed to be the exclusive remedy for
breach of this Agreement but shall be in addition to all other remedies
available at law or equity to such party. The parties further agree that, by
seeking the remedies provided for in this Section 6.10, no party hereto shall in
any respect waive its right to seek any other form of relief that may be
available to it under this Agreement, including monetary damages in the event
that this

- 10 -



--------------------------------------------------------------------------------



 



Agreement has been terminated or in the event that the remedies provided for in
this Section 6.10 are not available or otherwise are not granted.
     Section 6.11 Severability. To the fullest extent permitted by law, any term
or provision of this Agreement, or the application thereof, that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is illegal, void,
invalid or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit the term or provision, to delete
specific words or phrases, or to replace any illegal, void, invalid or
unenforceable term or provision with a term or provision that is legal, valid
and enforceable and that comes closest to expressing the intention of the
illegal, void, invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified. To the fullest extent permitted by law, in
the event such court does not exercise the power granted to it in the prior
sentence, the parties hereto shall replace such invalid or unenforceable term or
provision with a valid and enforceable term or provision that will achieve, to
the extent possible, the original economic, business and other purposes of such
invalid or unenforceable term as closely as possible in an acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
     Section 6.12 Expenses. Except as otherwise expressly provided herein or in
the Merger Agreement, all costs and expenses incurred in connection with this
Agreement and the actions contemplated hereby shall be paid by the party
incurring such expenses, whether or not the Merger is consummated.
     Section 6.13 Successors and Assigns; Third Party Beneficiaries.
     (a) Except in connection with a Permitted Transfer, neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties hereto (whether by operation of Law or otherwise) without the
prior written consent of the other parties; provided, however, that Parent and
Merger Sub may transfer or assign their rights and obligations under this
Agreement, in whole or in part or from time to time in part, to one or more of
their Affiliates at any time. Any assignment in violation of the foregoing shall
be null and void. Subject to the preceding two sentences, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and assigns.
     (b) Other than the Company with respect to Section 6.3 hereof, this
Agreement is not intended to and shall not confer upon any Person (other than
the parties hereto) any rights or remedies hereunder.
[Signature pages follow.]

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

            PARENT:

ENERGY TRANSFER EQUITY, L.P.

By: LE GP, LLC, its general partner
      By:   /s/ John McReynolds        Name:   John McReynolds        Title:  
President and Chief Financial Officer     

            MERGER SUB:

SIGMA ACQUISITION CORPORATION
      By:   /s/ John McReynolds        Name:   John McReynolds        Title:  
President and Chief Financial Officer     

[Signature Page of Parent and Merger Sub to Support Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
STOCKHOLDERS:

         
/s/ GEORGE L. LINDEMANN
  /s/ ERIC D. HERSCHMANN
 
   
GEORGE L. LINDEMANN
  ERIC D. HERSCHMANN
 
       
/s/ DR. FRAYDA B. LINDEMANN
  /s/ ADAM M. LINDEMANN
 
   
DR. FRAYDA B. LINDEMANN
  ADAM M. LINDEMANN
 
       
/s/ GEORGE L. LINDEMANN, JR.
  /s/ SLOAN LINDEMANN BARNETT
 
   
GEORGE L. LINDEMANN, JR.
  SLOAN LINDEMANN BARNETT

[Signature Page of Stockholders to Support Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I

                  Shares of Company Common Stock Stockholder   Address   Held
Beneficially or of-Record*
George L. Lindemann
  1565 North Ocean Way
  Shares: 4,485,628**

 
  Palm Beach, Florida 33480   Options: 1,888,162
 
       
Eric D. Herschmann
  3333 Allen Parkway #2207
  Shares : 555,091***

 
  Houston, TX 77019   Options: 1,185,768
 
       
Dr. Frayda B. Lindemann
  1565 North Ocean Way
  3,289,220
 
  Palm Beach Florida, Florida 33480    
 
       
George L. Lindemann, Jr.
  1736 West 28th Street
  3,365,500
 
  Miami Beach, FL 33141    
 
       
Adam M. Lindemann
  77 East 77th Street
  2,000,000 (approximate; +/-

 
  New York, NY 10075   not more than 100,000 shares)
 
       
Sloan Lindemann Barnett
  2920 Broadway Street
  3,369,667
 
  San Franciso, CA 94115    

 

*   As of June 14, 2011, Southern Union Company had 124,721,110 shares of common
stock issued and outstanding. As of June 14, 2011, the shares represented on the
chart above represent approximately 13.43% of the issued and outstanding shares
of common stock of Southern Union Company. The options and non-expired/lapsed
restricted shares awarded to Messrs. Lindemann and Herschmann have not been
included in the foregoing calculation as they are not able to be voted at this
time.   **   Included in this number are 144,888 shares held in the Southern
Union Company Supplemental Deferred Compensation Plan and 29,870 shares in the
Southern Union 401(k) Savings Plan as of December 31, 2010. Included in this
number are 69,513 restricted shares awarded to Mr. Lindemann under the Southern
Union Company Third Amended and Restated 2003 Stock and Incentive Plan for which
restrictions have not otherwise lapsed/expired. The options and
unlapsed/unexpired restricted shares are not able to be voted at this time.  
***   Included in this number are 251,308 restricted shares awarded to
Mr. Herschmann under the Southern Union Company Third Amended and Restated 2003
Stock and Incentive Plan for which restrictions have not otherwise
lapsed/expired. The options and unlapsed/unexpired restricted shares are not
able to be voted at this time.

[Schedule I to Support Agreement]

